                                 Case 4:18-cv-00247-ALM Document 206-12 Filed 08/21/20 Page 1 of 7 PageID #: 4755

                                                                                      REPORT ABLE ACTIONS OF THE
                                                                                     GRAND JURY SEPTEMBER 26, 2019
                                                                                                                                                                                       Offense       GJ
  Case Number                     Defendant                            Offense                                                          Degree                Agency                   Report        Result

  199-83873-2019                 Griffin, Lazarius Johnquez           DEL MARIJ > 1/4 OZ< =5LBS, A380-                                  State Jail            McKinney                 18-006572     True Bill of
                                                                      061919-02                                                                                                                      Indictment
  199-83874-2019                 Griffin, Lazarius Johnquez           DEL MARIJ > 1/ 4 OZ< =5LBS, A380-                                 State Jail            McKinney                 18-006543     True Bill of
                                                                      061919-03                                                                                                                      Indictment
  199-83879-2019                 Garcia, Juan Antonio                 CONTINUOUS VIOLENCE AGAINST THE                                   Third Degree          ccso                     18076392      True Bill of
                                                                      FAMILY                                                                                                                         Indictment
  199-83890-2019                 Chapman, Christopher John POSS CS PG 1 < lG                                                            State Jail            Plano                    XX-XXXXXXX    True Bill of
                                                                                                                                                                                                     Indictment
  199-83891-2019                 Chapman, Christopher John UNL POSS FIREARM BY FELON                                                    Third Degree          Plano                    19-149653     True Bill of
                                                                                                                                                                                                     Indictment
  199-83892-2019                 Chapman, Christopher John POSS CS PG 2 < lG, arr for F3                                                State Jail            Plano                    19- 149653    True Bill of
                                                                                                                                                                                                     Indictment
  199-83893-2019                 Hemmerling, Cason Dillon             POSS CS PG 1 < lG                                                 State Jail            McKinney                 19-003855     True Bill of
                                                                                                                                                                                                     Indictment
  199-83894-2019                 Hemmerling, Cason Dillon              TAMPER/FABRICATE PHYS EVID                                       Third Degree          McKinney                 19-003855     True Bill of
                                                                       W/ INTENT TO IMPAIR                                                                                                           Indictment
  199-83931-2019                 Green, Veronica Lynne                VIOL BOND/ PROTECTIVE ORDER                                       Third Degree          Princeton                19106832      True Bi!! of
                                                                      ASSAULT/ STALK IAT, Arr for VPO                                                                                                Indictment
  199-83941-2019                 Mizner, Gary Lee, Jr.                ASSAULT FAM/ HOUSE MEM IMPEDE                                     Third Degree          Dallas                   013214-2019   True Bill of
                                                                      BRE.A.TH/CIRCULAT, F19013214                                                                                                   Indictment
  199-83948-2019                 Shults, Heath Eugene                 CONTINUOUS VIOLENCE AGAINST THE                                   Third Degree          Frisco                   19056343      True Bii! of
                                                                      FAMILY, 19-249                                                                                                                 I ndictment
  199-8395 1-2019                Tillman, Michael Midell, Jr.         POSS CS PG 1 < l G                                                State Jai!            Plano                    19-36654      True Bill of
                                                                                                                                                                                                     I ndictment
 219-83880-20 19                 Gibbs, Dam on Jerom e                CONTINUOUS VIOLENCE AGAINST THE                                   Third Degree          McKinney                 19-00')748    True Bill of
                                                                      FAMILY, arr for Aslt BI FM                                                                                                     lndictm.2nt
                                                                                                                                                                                                       ,
  21 C)-83895 ·2019              HEWED , JOHN ARCH!!:                 MAN DEL CS PG 1 > =4G<. 200G                                      First Degree          C·: linJ                 190907%


 219-83896-2019                  Wiseman, Dalbert Ear:                i'-IAN DEL CS PG l »=4G<20i.lG                                    First Degree          C.2lii1d                 L90CJ079o




..... ··---·-··--..... ...   ----~· ··--·--   --·-·· -----·--·" ---- ...   -~--- ·   -· . - -· - ---·-- · -- -·--   ----· - ·---..-- -·- .. ----·- --- --··· ··'"· _________
                                                                                                                                                                           ,_   ... .....
                                                                                                                                                                                  -~
                            Case 4:18-cv-00247-ALM Document 206-12 Filed 08/21/20 Page 2 of 7 PageID #: 4756
'.                                                          REPORT ABLE ACTIONS OF THE
                                                           GRAND JURY SEPTEMBER 26, 2019
     219-83897-2019         Wiseman, Dalbert Earl    TAMPER/FABRICATE PHYS EVID                   Third Degree     Celina        19090796        True Bill of
                                                     W/INTENT TO IMPAIR                                                                          Indictment
     219-83907-2019         Pardue, Van Vincent      TAMPER/ FABRICATE PHYS EVID                  Third Degree      Plano        19-028383       True Bill of
                                                     W/INTENT TO IMPAIR, M401-2-17- 19-                                                          Indictment
                                                     PPDl arr for Poss Dang Drug
     219-83908-2019         Pardue, Van Vincent      TAMPER/FABRICATE PHYS EVID                   Third Degree      Plano        19-028383       True Bill of
                                                     W/INTENT TO IMPAIR, 2019-P-166                                                              Indictment
     219-83923-2019         Bull, Ashley             POSS CS PG 1 < lG, F- 19-1285R               State Jail        Richardson   2019000597      True Bill of
                                                                                                                                 79              Indictment
     219-83935-2019         Hiruye, Jonathon Jafet   POSS CS PG 1 < lG                            State Jail        Plano        19-43028        True Bill of
                                                                                                                                                 Indictment
     219-83936-2019         IQBAL, ADNAAN            POSS CS PG 1 > =1G < 4G, 2019 -P-456         Third Degree      Plano        19- 11123       True Bill of
                                                                                                                                                 Indictment
     219-83939-2019         Mendez, Sergio           POSS CS PG 1 > =1G< 4G                       Third Degree      Frisco       19038520        T rue Bill of
                                                                                                                                                 Indictment
     219-83953-2019         Vargas, Tomas            POSS CS PG 2 < lG                            State Jail        Plano        19-30232        True Bill of
                                                                                                                                                 Indictment
     296-83875-2019         Mauala, Lehua Deann      UNL POSS FIREARM BY FELON                    Third Degree      McKinney     19-003873       True Bill of
                                                                                                                                                 Indictment

     296-83876-2019         Mauala, Lehua Deann      POSS CS PG 1 > =1G < 4G                      Third Degree      McKinney     19-003873       True Bill of
                                                                                                                                                 Indictment

     296-83881-2019         Greene, Tamesha Nicole   ABANDON ENDANGER CHILD CRIMINAL State Jail                     McKinney     17-000653       True Bill of
                                                     NEGLIGENCE, re-indictment of 296-81949-                                                     Indictment
                                                     201 7, 6-012620 17-4
     296-83884-20 19        Owen, Kendra Rochelle    MAN DEL CS PG l > =4G< 200G, 380A-           First Degree     Collin County 19007347        True Bill of
                                                     190207-4SO                                                    Sheriff's                     I ndictment
     296-83886-20 19        Carillo, Ciro, Jr.       POSS CS PG 3 < 28G DFZ IAT                   State Jail        Plano        2019-           True Bill of
                                                                                                                                 00 16666 1      Indi:::tm ent
     296-8388 7-~0 l 9      Cari llo, Ciro, Jr.      fv!AN DEL CS PG 1 :-- = 4G<ZC·OG, arr for    First Deg~ ee     P~2r.o       2() l 9-        TrT Bill r:f
                                                     F2                                                                          00 l t1666 t    Ind i-::tn ient
     296-83888-2n l q       Carillo, Ciro, Jr.       MAN DEL CS PG 1 >= 1G < 4G, arr for f~       Seccnd Degn=-e Piano           2019-
                                                                                                                                 00 1E666 J
     296- 8 3 889 ·2~· 19   Carillo, C rc , Jr.      i·J1Arl DEL CS PG !. >-= 1G<4G, Jrr for F3   S<::ccnd [!f'grt:e P!<we       2Cl 9-
                                                                                                                                 :J!j l 6G6C l
                     Case 4:18-cv-00247-ALM Document 206-12 Filed 08/21/20 Page 3 of 7 PageID #: 4757


                                                       REPORTABLE ACTIONS OF THE
                                                      GRAND JURY SEPTEMBER 26, 2019
296-83920-2019       Ballard, Douglas Glenn     ASSAULT FAM/ HOUSE MEM IMPEDE         Third Degree     Frisco       1904863       True Bill of
                                                BREATH/ CIRCULAT                                                                  Indictment

296-83937-2019       Jones, Narada Sherrod      POSS CS PG 1 <lG                      State Jail       Plano        19-41798      True Bill of
                                                                                                                                  Indictment
296-83944-2019       Primm, Conan Lee           BURGLARY OF HABITATION                Second Degree Frisco          19043260      True Bill of
                                                                                                                                  Indictment

296-83950-2019       Steghaus, Richard Wesley   POSS CS PG 1 < lG                     State Jail       Plano        19-34554      True Bill of
                                                                                                                                  Indictment
296-83952-2019       Ullom, Dylan Thomas        POSS CS PG 1 < lG, F-19-1275-R        State Jail       Richardson   19-00050100   True Bill of
                                                                                                                                  Indictment
366-83877-2019       Bankston, Michael Lee      AGG ASSAULT W/DEADLY WEAPON           Second Degree Plano           19-131090     True Bill of
                                                                                                                                  Indictment
366-83882-2019       Norman, Anthony            ASSAULT FAM/HOUSE MEM IMPEDE          Third Degree     McKinney     19-004400-C   True Bill of
                     Champagne                  BREATH/ CIRCULAT                                                                  Indictment
366-83898-2019       Holt, Miranda Leighann     POSS CS PG 1 < lG                     State Jail       Melissa      19053785      True Bill of
                                                                                                                                  Indictment
366-83899-2019       Iselt, Brian David         POSS CS PG 1 < lG                     State Jail       Melissa      19053785      True Bill of
                                                                                                                                  Indictment
366-83909-2019       Paul, Jeremy Taylor        POSS CS PG 1 < lG                     State Jail       Plano        19-42607      True Bill of
                                                                                                                                  Indictment
366-83910-2019       Paul, Jeremy Taylor        MAN DEL CS PG 2 OR 2-A                First Degree     Plano        19-42607      True Bill of
                                                > =4G<400G                                                                        Indictment
366-83911 -2019      Rodriguez, Joshua          MAN DEL CS PG 2 OR 2-A                First Degree     Frisco       19012291      True Bill of
                                                > =4G <400G, 19-052                                                               Indictment
366-83912-2019       Rodriguez, Joshua          TAMPER/ FABRICATE PHYS EVID           Third Degree     Frisco       1901 2525     True Bill of
                                                W/ INTENT TO IMPAIR, 19-053                                                       Ind ict ment
366-83913-2019       Rodriguez, Josue Daniel    MAN DEL CS PG 2 OR 2-A                First Degree     Frisco       1901229 1     True Bill of
                                                > =4G<400G                                                                        I ndictment
36ti-8 3914 -20 19   Strawn, Taylor   Re n~     MAN DEL CS PG l > =4G<200G, 2019-P-   First Degree     Plano        19-37485      True Bill of
                                                217                                                                               Ind ict ment
166-839J. 5-201 9    Stravin, Taylor Rene       MAN DEL CS PG I > ==4G <200G, for     First Degrei::   Plano        19-46539      Tri.:e Bill ·Jf
                                                simulated CS                                                                      Indict ment
                                      Case 4:18-cv-00247-ALM Document 206-12 Filed 08/21/20 Page 4 of 7 PageID #: 4758


                                                                                                         REPORTABLE ACTIONS OF THE
                                                                                                        GRAND JURY SEPTEMBER 26, 2019
              366-83916-2019           Strawn, Taylor Rene                                 POSS CS PG 1 < lG                                              State Jail     Plano        19-46539      True Bill of
                                                                                                                                                                                                    Indictment

              366-83917-2019           Strawn, Taylor Rene                                 MAN DEL CS PG 1 >=4G<200G, 2019-P-                             First Degree   Plano        19-41304      True Bill of
                                                                                           241                                                                                                      Indictment

              366-83929-2019           Garza, Catarina                                     POSS CS PG 1 < lG                                              State Jail     McKinney     19-003108-A   True Bill of
                                                                                                                                                                                                    Indictment
              366-83933-2019           Harris, Roy Lee, III                                TAMPER/ FABRICATE PHYS EVID                                    Third Degree   Melissa      19031370      True Bill of
                                                                                           W/I NTENT TO IMPAIR                                                                                      Indictment
              380-83918-2019          Adams, Tyrone, Jr.                                   POSS CS PG 2 < lG, F-19-1232-R                                 State Jail     Richardson   19-00019161   True Bill of
                                                                                                                                                                                                    Indictment
              380-83922-2019           Berry, Joshua                                       POSS CS PG 2 < 1G                                              State Jail     Celina       19033349      True Bill of
                                                                                                                                                                                                    Indictment
              380-83932-2019          Griggs, Jason Michael                                POSS CS PG 1 <lG                                               State Jail     Frisco       19037923      True Bill of
                                                                                                                                                                                                    Indictment
              380-83940-2019           Millican, Justin Daniel                             POSS CS PG 1 <lG                                               State Jail     Plano        19-40894      True Bill of
                                                                                                                                                                                                    Indictment
              380-83942-2019           Nelon, Robert Allen                                 MAN DEL CS PG 1 > =4G<200G, arr for                            First Degree   Plano        19-42181      True Bill of
                                                                                           poss cs                                                                                                  Indictment
              380-83946-2019           Sheafer, Jaqueline Nicole                           POSS CS PG 2 > = 1G<4G                                         Third Degree   Plano        19-33991      True Bill of
                                                                                                                                                                                                    Indictment
              401-83885-2019           Rushing, Joshua                                     ASSAULT FAMILY/ HOUSEHOLD MEMBER                               Third Degree   McKinney     19-003683     True Bill of
                                                                                           PREV CONV IAT, arr for Burg Hab,                                                                         Indictment
                                                                                           A3800508 1902
              401-83903-2019           Nguyen, Quang Tran                                  POSS CS PG 2 >= 4G<400G                                        Second Degree DPS                         True Bill of
                                                                                                                                                                                                    Indictment
              401-83904-2019           Nguyen, Quang Tran                                  POSS CS PG 2 > = 4G<400G, for PG3                              Second Degree DPS                         True Bill of
                                                                                                                                                                                                    Indictment
              401-83905-2019          Trar., Louis                                         POSS CS PG 2 > = 4G<400G                                       Second Degree DPS                         True Bill cf
                                                                                                                                                                                                    Indictment

              401-83906-2019          Tran, Lcuis                                          POSS CS PG 2 > = 4G<400G, for PG3                              Second DegreE: DPS


              401 ·8392 1-2019         Becerril, Nataly                                    POSS CS PG 1 < lG                                              State Jail     Frisco       19040950




f"' .   ...                       _ --..
                                 . ...... .   · -'"   .--....~.~-· -·-·- -·---   __   .,.,_~--- -   .. ·-·-··· ·--   -- -..... ....... .. . ... --- . .
                                                               Case 4:18-cv-00247-ALM Document 206-12 Filed 08/21/20 Page 5 of 7 PageID #: 4759


                                                                                                                                REPORT ABLE ACTIONS OF THE
                                                                                                                               GRAND JURY SEPTEMBER 26, 2019
   401-83924-2019                                               Carrasco, Jose                                            POSS CS PG 1 >= 1G<4G, F-19- 1289-R Third Degree                                                                                               Richardson               2019000659    True Bill of
                                                                                                                                                                                                                                                                                                  44            Indictment
   401 -83934-2019                                              Hensley, Matthew Paul                                     MAN DEL CS PG lA <20 AU, arr for poss                                                                   State Jail                             McKinney                 19-001327     True Bill of
                                                                                                                          cs PGlA                                                                                                                                                                               Indictment
   401-83938-2019                                               Larry, Adrian Jamaal                                      POSS CS PG 2 < 1G                                                                                       State Jail                             Anna                     19-000139     True Bill of
                                                                                                                                                                                                                                                                                                                Indictment
  401-83943-2019                                                PHIPPS, MARK ANTHONY                                      POSS CS PG 2 >= 1G<4G                                                                                   Third Degree                           Plano                    19-43974      True Bill of
                                                                                                                                                                                                                                                                                                                Indictment
  401-83949-2019                                               Staples, Emmett Lee, III                                   POSS CS PG 1 < lG                                                                                       State Jail                             Frisco                   19039762      True Bill of
                                                                                                                                                                                                                                                                                                                Indictment
  416-83878-20 19                                              Gajadien, Tushar                                           POSS CS PG 1 < lG, arr for 1-4                                                                          State Jail                             Anna                     19-000083     True Bill of
                                                                                                                                                                                                                                                                                                                Indictment
  416-83883-2019                                               Oliver, Garrett Blake                                      AGG ASSAULT W/ DEADLY WEAPON, arr                                                                       Second Degree Frisco                                            19059628      True Bill of
                                                                                                                          for Agg Aslt , 19-238                                                                                                                                                                 Indictment
 416-83900-2019                                                Jones, Ashley Hope                                         ABANDON ENDANGER CHILD CRIMINAL                                                                         State Jail                             Richardson               2019000396    True Bill of
                                                                                                                          NEGLIGENCE, F-19-1262- arr for F2                                                                                                                                       42            Indictment

 416-83901-2019                                                Jones, Ashley Hope                                         ABANDON ENDANGER CHILD CRIMINAL                                                                         State Jail                             Richa rdson              2019003964    True Bill of
                                                                                                                          NEGLIGENCE, F-19-1261 -R                                                                                                                                                2             Indictment
 416-83902-2019                                                Jones, Ashley Hope                                         POSS CS PG 1 > =1G<4G, F-19-1260-R                                                                      Third Degree                           Richardson               2019000396    True Bill of
                                                                                                                                                                                                                                                                                                  42            Indictment
 416-83919-20 19                                               Anwar, Milton                                              ASSAULT FAM/ HOUSE MEM IMPEDE                                                                           Third Degree                           Richardson               2019000319    True Bill of
                                                                                                                          BREATH/ CIRCULAT                                                                                                                                                        38            Indictment
 416-83925-2019                                                Cashiola, Phillip Ross                                     STALKING, 380A1906187PPD                                                                                Third Degree                           Plano                    19-48349      True Bill of
                                                                                                                                                                                                                                                                                                                Indictment
416-83927-20 19                                                Culbertson, Jacob Hayes                                    ASSAULT FAM/HOUSE MEM IMPEDE                                                                            Third Degree                           McKinney                 19-004551     True Bill of
                                                                                                                          BREATH/CIRCULAT                                                                                                                                                                       I ndictment
416-83928-2019                                                 Emerson, Matthew Alan                                      AGG ASSAULT W/DEADLY WEAPON,                                                                            Second Degree Dallas                                            136359-2019   True Bill of
                                                                                                                          F19136359                                                                                                                                                                             I ndictment
416-83930-2019                                                 Givens, Paige Lee                                          TAMPER/ FABRICATE PHYS EVID                                                                             Third Degree                           McKinney                 19-004325     True Bill of
                                                                                                                          W/ INTENT TO IMPAIR
416-83945-2019                                                 Rutherford, Madison 1_ea                                   MAN DEL CS PG l > ~ 4G <-2 00G . ?rr for                                                                First Degree                           Frisco                   19025954
                                                                                                                          Poss CS




· ··   -·   ·-· -.- -   . . . . .. .   .   .   . . ....   - - - - -. .· ·- · ·   ·---- .   ·· -   --- ·   --   - ·~   --·--   .   .   . ...   ·---   - · ··   · -   -····-····--·-~ ·   ·-   - - - --   .   - · - -   .   .....    4   - --   -   •   •   -   ·- ·   ·   ..   .......   -   ...
                    Case 4:18-cv-00247-ALM Document 206-12 Filed 08/21/20 Page 6 of 7 PageID #: 4760
•
                                                 REPORTABLE ACTIONS OF THE
                                                GRAND .JURY SEPTEMBER 26, 20 19
    Geils, Georgina Briana 201908660       AGG ASSAULT W/DEADLY WEAPON    Second Degree Frisco    19057475    No Billed

    Glass, Lindsey Megan 201907349 (bond   SALE TO CERTAIN PERSON -       Misdemeanor    Plano    17-163591   No Billed
    w/CCL)                                 Alcohol                        Unassigned
    Grigoryan, Vladimir 201903852 (C.B.)   POSS CS PG 1 <lG               State Jail     Plano    19-40308    No Billed

    Miller, Spencer Marion 201908250       ASSAULT FAM/HOUSE MEM IMPEDE   Third Degree   Frisco   19054804    No Billed
                                           BREATH/CIRCULAT
    Shah, Syed Azfa Hussain 201903860      POSS CS PG 1 <lG               State Jail     Plano    19-40308    No Billed

    Van Dyke, Jason Lee No Bond            HARASSMENT                     Class B        Plano    19-052189   No Billed
                                                                          Misdemeanor
Case 4:18-cv-00247-ALM Document 206-12 Filed 08/21/20 Page 7 of 7 PageID #: 4761




                      STATE OF TEXAS
                      COUNTY OF COLLIN
                      I, Lynne Finley, o ;s•rict Clerk in ~nd for Collin County Texas.
                      do hereby ccrtif) tl111 the abo~c for~go1:1g is a tnie am! correct copy of the
                      original document ~s th~ same 3ppe:w. on the file in the Di~lrict Court,
                      Colli,. f;bu111y, T'[KA\l.'i111css "'¥ ~d .ind seal or said Court, this
                      the i lay or          U D., 20 -1-3
                                          LYNNE F . EY DISTRIC r CU:RK
                                          C1lLLf. ('() . Y, TEX
